Citation Nr: 0203123	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  94-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hemiparesis of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
hemiparesis of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent for 
dysarthria.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which established service connection for 
hemiparesis, left lower extremity; hemiparesis, left upper 
secondary; and for dysarthria, all secondary to a head 
injury.  These were all rated as noncompensable effective 
September 30, 1991, the date of receipt of the veteran's 
initial claim for compensation for residuals of head injury.  
The veteran disagreed with the ratings.

The veteran testified at a Travel Board hearing in February 
2000 before the undersigned Member of the Board.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In March 2000, the Board remanded the case 
to the RO for additional development.

By a rating decision dated in August 2001, the RO increased 
the ratings for the hemiparesis of the left lower and upper 
extremities and for dysarthria to 10 percent effective 
September 30, 1991.  Additionally, by the August 2001 rating, 
the RO established service connection for organic brain 
syndrome secondary to head injury, rated 30 percent 
disabling.  Service connection has also been established for 
balance problems secondary to his head injury and this 
condition is rated as 10 percent disabling.  The combined 
rating for residuals of the head injury is 50 percent.

As noted in the Board's remand of March 2000, consideration 
must be given to the possibility of separate ratings in this 
case for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals on the increased rating issues has 
been obtained by the RO.

2.  The veteran's hemiparesis of the left upper extremity is 
not shown to have been productive of more than mild 
impairment at any time since September 1991.

3.  The veteran's hemiparesis of the left lower extremity is 
not shown to have been productive of more than mild 
impairment at any time since September 1991.

4.  The veteran's dysarthria is not shown to have been 
productive of more than mild impairment at any time since 
September 1991.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemiparesis of the left upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8515 (2001).

2.  The criteria for a rating in excess of 10 percent for 
hemiparesis of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8521 (2001).

3.  The criteria for a rating in excess of 10 percent for 
dysarthria have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Act is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims and with respect 
to the duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5102 and 5103 (West Supp. 2001).  VA 
promulgated revised regulations to implement these changes in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines regarding the timing and the 
scope of assistance VA will provide to a claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the 
increased rating claims at issue in this decision.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  In this regard treatment records have been obtained, 
there has been notice as to information needed, examinations 
have been provided, and there have been rating decisions, a 
statement of the case, and supplemental statements of the 
case sent to the veteran.  Additionally, the veteran 
testified at a hearing as to the functional impairment 
resulting from the disabilities.  The appellant and his 
representative have been notified as to evidence and 
information necessary to substantiate the claims.  In the 
opinion of the Board, the obligations of VA with respect to 
the duty to assist and with respect to the duty to notify 
have been satisfied.

Law and Regulations.  Under applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  The veteran's 
hemiparesis and dysarthria are not listed disabilities in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Therefore, it is permissible to rate these conditions under a 
closely related disease or injury.

The RO has rated the veteran's hemiparesis and dysarthria as 
nerve disorders under 38 C.F.R. § 4.124a, as follows; 
hemiparesis, left lower extremity, under Diagnostic Code (DC) 
8521 for paralysis of the external popliteal nerve (common 
peroneal); hemiparesis, left upper extremity, under DC 8515 
for paralysis of the median nerve; and, dysarthria, under DC 
8210 for paralysis of the tenth (pneumogastric, vagus) 
cranial nerve.

Under DC 8521, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the external popliteal nerve; 
moderate incomplete paralysis warrants a 20 percent 
evaluation; and, severe incomplete paralysis warrants a 30 
percent evaluation.  

Under DC 8515, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the median nerve of either upper 
extremity; moderate incomplete paralysis upper extremity 
warrants a 30 percent (major), and 20 percent (minor) 
evaluation; and, severe incomplete paralysis warrants a 50 
percent (major), and 40 percent (minor) evaluation. 

Under DC 8210, a 10 percent evaluation is warranted for 
moderate incomplete paralysis of the tenth (pneumogastric, 
vagus) cranial nerve; severe incomplete paralysis warrants a 
30 percent evaluation; and, complete paralysis warrants a 50 
percent evaluation. 

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2001).

Factual Background.  The service medical records show that 
the veteran was a passenger in a motor vehicle involved in an 
accident in September 1980, in which he sustained a 
laceration along the bregma of the head, and a depressed 
level of consciousness.  His subsequent clinical course was 
characterized by very slow recovery of intellect and speech.  
Further, he had a severe left cerebellar deficit 
characterized by inability to walk and a tendency to fall to 
his left side.

In a February 1993 rating decision, the RO, among other 
things, granted service connection for dysarthria, as well as 
hemiparesis of the left upper and left lower extremities.  
The RO found that these disabilities were residuals of the 
in-service head injury.  Noncompensable ratings were assigned 
effective the date of claim.  The veteran appealed this 
decision contending that he was entitled to compensable 
ratings for these disabilities.

On VA examinations in February and March 1996, the veteran 
reported that he was still in recovery from his 1980 motor 
vehicle accident.  He reported a past history of alcohol 
abuse and treatment for three months through the VA clinic.  
He had a history of paralysis of the musculocutaneous nerve 
and the external popliteal nerve, as well as carpal tunnel 
syndrome.  He took no medication for any condition.  The 
veteran could use his left hand well as shown by calluses.  
He had relatively decreased left finger tapping on 
psychometric examination, otherwise his status was stable.  
The veteran was alert, cooperative, and attentive.  Gait test 
showed heel to toe, tandem walking, and arm swing were 
normal.  Speech was well articulated and intelligible, with 
no problem with speed.  Strength showed no drift, and he 
exhibited normal rapid successive movements without a 
decrease on the left.  Direct strength testing in both arms 
and legs were normal.  He used hands freely and equally on 
lacing and tying his boots.  Cerebellar examination showed 
rapid alternating movements, and normal finger-nose-finger 
and rebound test.  Cranial nerves, and sensory examination of 
the feet were normal.  Straight leg raising was negative 
bilaterally, and both toes went down.  Reflexes were 2+ in 
the knees, ankles, and right biceps, 0 in the triceps, and 
3+, in the left biceps.  The impression was possible 
dysarthria, but the examiner could not tell because he did 
not hear his speech before the accident.  However speech was 
articulated and intelligible, so "I would imagine the 
dysarthria, if present would cause no problem."  

With respect to hemiparesis he had a slightly relative 
increased reflex in the left biceps, otherwise absolutely no 
sign of hemiparesis.  There was no drift, rapid successive 
movements were equal bilaterally, arm swing was good, toes 
both went down, and direct strength testing was normal.  In 
summation the examiner opined that the veteran had no 
function limiting dysarthria or hemiparesis.  He appeared to 
have some difficulty articulating words, but speech was 
coherent.  There were no abnormal movements.  Cognition and 
memory were grossly intact.  Attention, concentration, 
judgment, and insight were all good.  The diagnoses were 
traumatic organic brain syndrome, currently stable; history 
of alcohol abuse/dependence in remission; and post traumatic 
brain disease.

On VA examination in November 1997, the veteran reported 
being comatose for three days after his 1980 head injury.  
Initially after waking up he was numb on the left side of his 
lips, and had gait instability, weakness and decreased 
dexterity on the left side of his body.  He improved 
significantly over the next 7 to 8 years, but reported that 
he still had deficits which had stabilized for about 10 
years.  His biggest problem was some remaining left side 
decreased dexterity, wandering eye, balance, dysarthria, and 
short-term memory problems.  He took no medication.

The examiner noted that neuropsychological testing in 1992 
showed no significant impairment.  The veteran was alert and 
oriented with very mild dysarthria.  Language was grossly 
intact, as was short- and long-term memory.  Cranial nerves 
II-XII were intact.  Pupils were equal, round, reactive to 
light, with no nystagmus.  Motor was 5/5 in all extremities.  
Rapid finger movements were intact, and he denied deficits in 
light touch, pinprick, vibration, and position sense.  
Finger-nose-finger, heel to shin, and rapid alternating 
movements were all intact.  Gait test showed heel to toe and 
tandem walking to be normal, and both toes went down.  Deep 
tendon reflexes were 2s except for the left arm which was 2+ 
at the biceps and triceps.

The examiner opined that the veteran had subtle deficits in 
the form of increased deep tendon reflexes, left arm.  There 
was essentially no difference in strength, fine movements, or 
sensory from one side to the other.  Gait was perfectly 
stable.  He reported some occasional depression and mood 
swings, starting approximately 2 years after his accident.  
Comparing this examination to previous examinations there was 
little change and no indications of difficulty with a so-
called wandering eye.  Extraocular movements were perfect on 
examination.  It was possible that the slight increase in 
deep tendon reflexes were due to an old cerebral concussion, 
possibly due to the 1980 head injury.

At a hearing in February 2000, the veteran offered testimony 
in support of his claims.  In essence he testified that his 
condition had stabilized since the in-service automobile 
accident and head trauma.  Doctors thought he was from Texas 
because he had a slow drawl.  However he was from Ohio.  No 
one questions his speech but it is a lot slower now than it 
used to be.  He used a two-way radio at work and was 
constantly being asked to repeat himself.  Regarding his left 
arm and leg he testified that they were not a problem 
insomuch as his mechanical work was concerned.  However he 
had problems with left side dexterity and coordination.  He 
considered himself able-bodied but had doubts concerning what 
he felt was his "brain injury." 

On VA examinations in August 2000, the veteran reported being 
hospitalized and in rehabilitation long-term care for 11/2 
years as a result of his in-service motor vehicle accident.  
He continued to feel that his left side caused some degree of 
impairment.  He did not believe his dysarthria imposed any 
work-related difficulties.

The examiner noted that the veteran was alert and oriented.  
Speech was slightly dysarthric.  He was able to repeat "no 
ifs, ands or buts" distinctly.  He was able to name objects 
and follow three-step commands without difficulty.  Cranial 
nerves II-XII were intact with the exception of uvula 
deviation to the left with palette elevation.  Motor rapid 
alternating movements were only minimally slowed in the left 
upper extremity and slight ataxia was present with heel shin 
testing in the left.  Sensation was intact bilaterally to 
light touch, temperature, pinprick, vibration, and 
proprioception.  Deep tendon reflexes were 3+ at the left 
biceps, otherwise symmetric and normal.  Gait was slightly 
antalgic with a right side limp due to right foot pain, 
otherwise normal.  He could heel to toe walk, but was 
slightly unsteady when walking.  The diagnosis was status 
post traumatic brain injury with mild residual hemiparesis 
and dysarthria.  The examiner commented that these 
impairments appeared to cause mild difficulties with work 
related activities.

By rating action in August 2001, the noncompensable ratings 
for dysarthria, as well as hemiparesis of the left upper and 
lower extremities were each increased to 10 percent, 
effective September 30, 1991.  

Analysis.  VA examinations for disability evaluation purposes 
in 1996 and 1997 revealed that the veteran's hemiparesis of 
the left lower and upper extremities and the dysarthria were 
productive of little, if any, impairment.  Prior to the 
examination in August 2000, the record indicates that the 
veteran had subtle deficits which were not productive of any 
functional impairment.  There was essentially no difference 
in strength, fine movements, or sensation from one side to 
the other, and gait was perfectly stable.  His dysarthria was 
noted to be very mild.  At the hearing in February 2000, the 
veteran testified that his speech was slower than it used to 
be and he was constantly asked to repeat himself when he used 
a two-way radio at work.  He indicated that the hemiparesis 
of his left arm and leg did not impair his ability to 
function at work.  Following examination in August 2000, the 
examiner commented that the veteran's hemiparesis and 
dysarthria appeared to cause mild difficulties with work-
related activities.  Based on this examination, the RO 
increased the veteran's ratings to 10 percent disabling.  

In the opinion of the Board, the record does not support a 
rating in excess of 10 percent for any of the three issues at 
any time since the veteran filed his claim in September 1991 
for compensation for residual of a head injury.  There is no 
showing on any examination of symptomatology indicating more 
than mild incomplete paralysis.  Treatment records do not 
reveal regular treatment for these conditions, and the 
veteran has not been on medication for hemiparesis or 
dysarthria.  Upon consideration of the entire record, it is 
the conclusion of the Board that there is no basis for a 
rating in excess of 10 percent for hemiparesis of the left 
upper or lower extremity, or for dysarthria, at any time 
since September 1991.  The evidence is not so evenly balanced 
as to give rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for 
hemiparesis of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for 
hemiparesis of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for 
dysarthria is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


